Citation Nr: 0124384	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-03 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for depression, with 
sleep disorder, tremors, and night sweats. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The appellant had active duty for training and inactive duty 
training service in the U.S. Army National Guard from January 
1963 to May 1970, and from November 1981 to June 1995.  From 
June 6, 1994 to June 18, 1994, he had active duty for 
training service in Kuwait.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied as not well grounded 
the service connection claims on appeal.  The appellant 
entered notice of disagreement with this decision in October 
1999; the RO issued a statement of the case in December 1999; 
and the appellant entered a substantive appeal, on a VA Form 
9, which was received in February 2000.  In a Statement in 
Support of Claim dated in March 2001 and at the personal 
hearing in March 2001 before the undersigned member of the 
Board, sitting in Atlanta, Georgia, the appellant withdrew 
all appealed issues except for the two issues indicated on 
the title page of this decision.  See 38 C.F.R. § 20.204 
(2000).  

The Board also notes that in May 2001, additional evidence 
was submitted to the Board on the veteran's behalf.  Although 
this evidence was received more than 90 days after notice to 
the veteran that his case was being transferred to the Board, 
the Board finds that good cause has been demonstrated for the 
delay.  Therefore, the Board will accept and consider this 
evidence in adjudicating the veteran's claim.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA. The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  VCAA, supra; 38 U.S.C. § 5103A; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.159).

Pursuant to the VCAA, VA has a duty to notify the veteran and 
his representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Further, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.   

The Board notes that, in this veteran's case, the July 1999 
rating decision and December 1999 statement of the case on 
appeal determined that the appellant had not presented well-
grounded claims for service connection for the appealed 
issues, and did not reach the merits of the service 
connection claims.  It would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision on the merits at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
The RO has not had the opportunity to adjudicate the claims 
for service connection on the merits following enactment of 
the Veterans Claims Assistance Act of 2000.  Therefore, in 
order to afford the RO the opportunity to adjudicate on the 
merits the appellant's claims, these issues will be remanded 
to the RO. 

While significant development was undertaken in connection 
with this claim, the Board notes that the February 2001 VA 
compensation examination entered clinical findings and 
diagnoses, but did not offer medical nexus opinions regarding 
the etiology of the diagnosed disorders.  For example, the 
February 2001 VA Persian Gulf Examination reflects diagnoses 
of COPD, emphysema, but did not indicate the likelihood that 
the appellant's COPD was related to service or to the 
appellant's long history of smoking, including diagnosed 
tobacco abuse.   The February 2001 VA mental examination 
reflects Axis I diagnoses of major depression and cognitive 
disorder, but did not indicate an etiology opinion.  The 
examiner indicated that the pattern of difficulties was non-
specific with regard to etiology and that it could be 
associated with severe depression, post-traumatic stress 
disorder, a subcortical neuropathology, medication side 
effects, and chronic fatigue resulting from sleep 
disturbance, chronic mild hypoxia, or all of these.  A 
February 2001 letter from a VA staff psychiatrist includes 
the opinion that the appellant's major depression and 
multiple organ symptoms were "directly related to his tour in 
the Persian Gulf," but did not specify any injury or disease 
in service, and did not otherwise indicate any basis for the 
opinion.  

The Veterans Claims Assistance Act of 2000 specifically 
provides that a medical examination or medical opinion will 
be afforded a claimant when such is necessary to make a 
decision on the claim.  An examination or opinion is 
"necessary to make a decision on a claim" when lay or medical 
evidence (including statements of the claimant) contain 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability, the evidence indicates that 
the disability or symptoms may be associated with military 
service, and the record does not contain sufficient medical 
evidence for the Secretary of VA to make a decision on the 
claim.  38 U.S.C.A. § 5107A (West Supp. 2001).  With regard 
to the appellant's claims for service connection, the Board 
finds that further assistance is warranted by the Veterans 
Claims Assistance Act of 2000, including medical examinations 
and medical nexus opinions.  

It is important that the VA examiners base all etiology 
opinions on an accurate history, including accurate active 
duty for training service dates, and accurate 
characterization of the nature of the veteran's service, as 
well as on a review of all of the veteran's service records 
and all pertinent post-service records.  The November 1997 VA 
examination report noted that the appellant was in the 
Georgia National Guard but was not on active military duty in 
the Persian Gulf while in Kuwait (indicated to be for 22 
days).  The appellant's temporary duty (TDY) orders for June 
1994 reflect that he was to be in an active duty for training 
status to Kuwait from June 5 to June 19, 1994, a period of 15 
days.  The itinerary reflects that the appellant was to 
actually arrive in Kuwait on June 6, 1994 and depart Kuwait 
on June 18, 1994.  At the March 2001 Board hearing, it was 
indicated that the appellant had been on active duty for 
training for 23 days. 

The Board notes further that a history of Gulf War or Persian 
Gulf syndrome reported by the appellant has been carried 
forward in the histories, though not as a current diagnosis.  
A December 1999 VA discharge summary included in the 
diagnosis Persian Gulf syndrome symptoms.  A disability 
examination by the Social Security Administration reflects a 
history which includes Gulf War Syndrome.  A February 2001 
neurology consultation assessed a possible demyelinating 
process which "may be due to gulf war syndrome."  The Board 
notes that the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) does not include a 
diagnosis of "Gulf War Syndrome" or "Persian Gulf Syndrome."  
Further, the Board notes that an examiner's diagnosis of 
either "Gulf War Syndrome" or "Gulf War Illness" does not 
constitute a "known clinical diagnosis" within the meaning of 
38 C.F.R. § 3.317, although VA does grant service connection 
for certain chronic manifestations of an undiagnosed illness.  
See 60 Fed. Reg. 6660, 6662 (1995).  The Board also finds 
that examination of this veteran is necessary to the extent 
that the veteran's sleep impairment, tremors, and/or night 
sweats cannot be attributed to a known clinical diagnosis.  

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should request that the 
appellant identify all sources of medical 
treatment received for his COPD and 
depression, sleep disorder, tremors, and 
night sweats, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

2.  The appellant should be afforded VA 
respiratory and psychiatric examinations 
to determine the nature and etiology of 
his COPD and depression to include sleep 
disorder, tremors, and night sweats.  The 
claims file should be made available to 
the examiners prior to the examinations 
for review, and the examiners should 
indicate in writing that the claims file 
has been reviewed in conjunction with the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
conducted.  In light of the evidence of 
record, the examiners are requested to 
render current diagnoses. 

The examiners are also requested to give 
their respective opinions as to the 
following: 

(a)  The respiratory examiner should 
indicate whether it is at least as likely 
as not that any currently diagnosed COPD 
(including emphysema) or other 
respiratory disorder is etiologically 
related to an injury or disease incurred 
during the appellant's active duty for 
training service in Kuwait from June 6, 
1994 to June 18, 1994 or otherwise to his 
other military service.  In rendering 
this opinion, the examiner should address 
the relationship, if any, between the 
appellant's currently diagnosed COPD or 
other respiratory disorder and his long 
history of smoking and diagnosis of 
tobacco abuse.  

(b)  The VA psychiatric examiner should 
indicate whether it is at least as likely 
as not that any currently diagnosed 
depression to include sleep disorder, 
tremors, and night sweats, or other 
diagnosed psychiatric disorder, is 
etiologically related to an injury or 
disease incurred during the appellant's 
military service in Kuwait from June 6, 
1994 to June 18, 1994, or otherwise to 
the veteran's other military service.  

If the sleep impairment, tremors, or 
night sweats cannot be attributed to a 
diagnosed illness such as depression, the 
examiner should so state and indicate 
whether there is affirmative evidence 
that the undiagnosed illness(es) was not 
incurred during service in Kuwait, or 
that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred between the veteran's most 
recent departure from Kuwait or that the 
undiagnosed illness was the result of any 
abuse of alcohol or drugs as set forth in 
the applicable regulations.  See 
38 C.F.R. § 3.317(c) (2000).  

(c)  All opinions expressed should be 
supported by reference to pertinent 
evidence.  The examiner(s) should 
discuss, if necessary, the February 2001 
letter from the VA staff psychiatrist, 
referenced above, associating depressive 
symptoms to a "tour in the Persian Gulf." 
If the examiner(s) disagrees with any 
opinions contained in the claims file 
which contradict his or hers, the reasons 
for the disagreement should be set forth 
in detail.  All opinions offered must be 
reconciled with all other relevant 
medical opinions of record.

3.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and 
implementing regulations. 

4.  The RO should adjudicate on the 
merits the appellant's claims for service 
connection for COPD and depression with 
sleep disorder, tremors, and night 
sweats.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
regard to that issue and should be 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of these issues.  The appellant has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-373 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




